Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of January 25, 2017 (this
“Amendment No. 1”), is by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, in its capacity as administrative agent pursuant
to the Credit Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, “Administrative Agent”), the
parties to the Credit Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), BOOT BARN, INC., a Delaware corporation (“Boot Barn”),
SHEPLERS, INC., as Kansas corporation  (“Sheplers” and together with Boot Barn,
each individually, a “Borrower” and, collectively, “Borrowers”), BOOT BARN
HOLDINGS, INC., a Delaware corporation (“Holdings”) and SHEPLERS HOLDING
CORPORATION,  a Delaware corporation (“Sheplers Holding”, and together with
Holdings, each individually, a “Guarantor” and, collectively, “Guarantors”).

 

W I T N E S S E T H :

 

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Credit Agreement, dated as of
June 29, 2015, by and among Administrative Agent, Lenders, Borrowers and
Guarantors (as the same now exists and is amended and supplemented pursuant
hereto and may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”) and the other Loan
Documents;

 

WHEREAS, Borrowers desire to amend certain provisions of the Credit Agreement as
set forth herein, and Administrative Agent and Lenders are willing to agree to
such amendments on the terms and subject to the conditions set forth herein; and

 

WHEREAS, by this Amendment No. 1, Administrative Agent, Lenders, Borrowers and
Guarantors desire and intend to evidence such amendments.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Definitions.

 

(a)                                 Additional Definitions.  As used herein, the
term “Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as
of January 25, 2017, by and among Administrative Agent, Lenders, Borrowers and
Guarantors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, and the Credit Agreement
and the other Loan Documents shall be deemed and are hereby amended to include,
in addition and not in limitation, such definition.

 

--------------------------------------------------------------------------------


 

(b)                                 Interpretation.  For purposes of this
Amendment No. 1, all terms used herein which are not otherwise defined herein,
including but not limited to, those terms used in the recitals hereto, shall
have the respective meanings assigned thereto in the Credit Agreement as amended
by this Amendment No. 1.

 

2.                                      Credit Card Arrangements.  Schedule
7.25(b) to the Credit Agreement is hereby amended and deemed to include the
following:  “Private Label and Co-Branded Credit Card Program Agreement, dated
as of January 25, 2017, by and between Comenity Capital Bank and Boot
Barn, Inc.”.

 

3.                                      Representations and Warranties.  Each
Borrower and each Guarantor represents and warrants with and to Administrative
Agent and Lenders as follows, which representations and warranties shall survive
the execution and delivery hereof:

 

(a)                                 no Default or Event of Default has occurred
and is continuing as of the date of this Amendment No. 1;

 

(b)                                 this Amendment No. 1 and each other
agreement to be executed and delivered by Borrowers and Guarantors in connection
herewith (collectively, together with this Amendment No. 1, the “Amendment
Documents”) has been duly executed and delivered and authorized by all necessary
corporate action on the part of each Borrower and each Guarantor which is a
party hereto, and the agreements and obligations of each Borrower and each
Guarantor contained herein and therein constitute legal, valid and binding
obligations of each Borrower and each Guarantor, enforceable against each
Borrower and each Guarantor in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the availability of equitable remedies;

 

(c)                                  the execution, delivery and performance of
each Amendment Document (i) are all within each Borrower’s and each Guarantor’s
corporate powers, (ii) do not violate any Applicable Law relating to any Credit
Party or any Subsidiary thereof where such violation could reasonably be
expected to have a Material Adverse Effect, (iii) do not contravene the terms of
any Borrower’s or any Guarantor’s certificate or articles of incorporation of
formation, by laws or other organizational documentation, and (iv) do not
conflict with, result in a breach of or cause a default under any Material
Contract to which any Borrower or any Guarantor is a party which could
reasonably be expected to have a Material Adverse Effect; and

 

(d)                                 all of the representations and warranties
set forth in the Credit Agreement and the other Loan Documents, each as amended
hereby, are true and correct in all material respects on and as of the date
hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.

 

4.                                      Conditions Precedent. The amendments
contained herein shall only be effective upon the satisfaction of each of the
following conditions precedent:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Administrative Agent shall have received
counterparts of this Amendment No. 1, duly authorized, executed and delivered by
Borrower; and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing, as of the date of this Amendment No. 1.

 

5.                                      Effect of this Amendment.  Except as
expressly set forth herein, no other amendments, consents, changes or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof and Borrower
shall not be entitled to any other or further amendment by virtue of the
provisions of this Amendment No. 1 or with respect to the subject matter of this
Amendment No. 1.  To the extent of conflict between the terms of this Amendment
No. 1 and the other Loan Documents, the terms of this Amendment No. 1 shall
control.  The Credit Agreement and this Amendment No. 1 shall be read and
construed as one agreement.

 

6.                                      Governing Law.  The validity,
interpretation and enforcement of this Amendment No. 1 and any dispute arising
out of the relationship between the parties hereto whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

7.                                      Binding Effect.  This Amendment No. 1
shall be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns permitted pursuant to Section 12.9 of
the Credit Agreement.

 

8.                                      Entire Agreement.  This Amendment No. 1
represents the entire agreement and understanding concerning the subject matter
hereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.

 

9.                                      Headings.  The headings listed herein
are for convenience only and do not constitute matters to be construed in
interpreting this Amendment No. 1.

 

10.                               Counterparts.  This Amendment No. 1 may be
executed in any number of counterparts, each of which shall be an original, but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Amendment No. 1 by telefacsimile or
other electronic method of transmission (including by pdf e-mail transmission)
shall have the same force and effect as delivery of an original executed
counterpart of this Amendment No. 1.  Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission (including by pdf e-mail transmission) shall also deliver an
original executed counterpart of this Amendment No. 1, but the failure to do so
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 1.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
and a Lender

 

 

 

By:

/s/ Peter Foley

 

 

Name:

Peter Foley

 

 

Title:

Director

 

 

 

 

JP MORGAN CHASE BANK, N.A., as a
Lender

 

 

 

By:

/s/ Annaliese Fisher

 

 

Name:

Annaliese Fisher

 

 

Title:

Authorized Officer

 

 

 

 

 

 

BORROWERS

 

 

 

BOOT BARN, INC.

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

CFO

 

 

 

SHEPLERS, INC.

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

CFO

 

 

 

GUARANTORS

 

 

 

BOOT BARN HOLDINGS, INC.

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

CFO

 

 

 

SHEPLERS HOLDING CORPORATION

 

 

 

 

By:

/s/ Greg Hackman

 

Name:

Greg Hackman

 

Title:

CFO

 

Amendment No. 1 to Credit Agreement

 

--------------------------------------------------------------------------------